Name: Commission Implementing Regulation (EU) 2017/793 of 10 May 2017 amending Regulation (EC) No 180/2008 as regards extending the period of designation of the EU Reference Laboratory for equine diseases other than African horse sickness (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  agricultural activity;  EU institutions and European civil service;  Europe;  research and intellectual property;  health;  agricultural policy
 Date Published: nan

 11.5.2017 EN Official Journal of the European Union L 120/5 COMMISSION IMPLEMENTING REGULATION (EU) 2017/793 of 10 May 2017 amending Regulation (EC) No 180/2008 as regards extending the period of designation of the EU Reference Laboratory for equine diseases other than African horse sickness (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/156/EC of 30 November 2009 on animal health conditions governing the movement and importation from third countries of equidae (1), and in particular Article 19(d) thereof, Whereas: (1) Commission Regulation (EC) No 180/2008 (2) designated the Agence nationale de sÃ ©curitÃ © sanitaire de l'alimentation, de l'environnement et du travail (ANSES) with its laboratories for animal health and equine diseases, France, as the EU reference laboratory for equine diseases other than African horse sickness, and the Annex thereto sets outs its functions, tasks and procedures regarding collaboration with the laboratories responsible for diagnosing infectious diseases of equidae in the Member States. (2) Regulation (EC) No 180/2008, as adopted by the Commission in 2008, designated Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA) as the EU reference laboratory for equine diseases other than African horse sickness for an initial period of five years expiring on 30 June 2013. Commission Regulation (EU) No 208/2011 (3) updated Regulation (EC) No 180/2008 as regards the name of the institution, i.e. Agence nationale de sÃ ©curitÃ © sanitaire de l'alimentation, de l'environnement et du travail (ANSES). Regulation (EC) No 180/2008, as amended by Commission Implementing Regulation (EU) No 72/2013 (4), extended the period of designation of ANSES for a further period of five years expiring on 30 June 2018. (3) For more than eight years, ANSES has fulfilled its functions, tasks and procedures, and thus significantly improved the capabilities of the national reference laboratories for the diagnosis and differential diagnosis of particular equine diseases. (4) In order to ensure a high quality and uniformity of analytical and diagnostic results in the Union, it is important that ANSES continues to carry out its activities as the EU reference laboratory for equine diseases other than African horse for a further five-year period. (5) Regulation (EC) No 180/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Article 1(1) of Regulation (EC) No 180/2008, the date 30 June 2018 is replaced by the date 30 June 2023. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 May 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 192, 23.7.2010, p. 1. (2) Commission Regulation (EC) No 180/2008 of 28 February 2008 concerning the Community reference laboratory for equine diseases other than African horse sickness and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 56, 29.2.2008, p. 4). (3) Commission Regulation (EU) No 208/2011 of 2 March 2011 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council and Commission Regulations (EC) No 180/2008 and (EC) No 737/2008 as regards lists and names of EU reference laboratories (OJ L 58, 3.3.2011, p. 29). (4) Commission Implementing Regulation (EU) No 72/2013 of 25 January 2013 amending Regulations (EC) No 180/2008 and (EC) No 737/2008 as regards the period of designation of certain laboratories as EU reference laboratories (OJ L 26, 26.1.2013, p. 9).